

	

		II

		109th CONGRESS

		1st Session

		S. 1544

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Dorgan introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Northern Plains National

		  Heritage Area in the State of North Dakota, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Northern Plains National Heritage Area

			 Act.

		2.Findings and

			 purpose

			(a)FindingsCongress finds that—

				(1)the scenic breaks of North Dakota’s

			 Missouri valley overlook a rich agricultural tradition stretching back 1,000

			 years;

				(2)along the length of the remaining

			 free-flowing Missouri River in the State of North Dakota, from Huff National

			 Landmark to the south to the Knife River Indian Villages National Historic Site

			 to the north, the area encompasses the ancient homeland of the Mandan and

			 Hidatsa tribes;

				(3)while farming methods have changed, the

			 agricultural traditions and the scenic, cultural, and historic values of the

			 area remain;

				(4)the same attributes of geography and

			 climate that attracted the Mandan and Hidatsa to the area later appealed to

			 homesteading farmers and ranchers and the energy industry, all of whom

			 benefitted from the natural resources of the land;

				(5)in addition to agriculture, Mandan-Hidatsa

			 culture depended on fishing and wildlife;

				(6)the Missouri Valley remains a haven for

			 geese, walleyes, turkeys, and white-tails;

				(7)endangered species like the piping plover

			 and the least tern, rarities for birdwatchers’ lifetime lists, depend on the

			 free-flowing sandbars of the Missouri River;

				(8)pallid sturgeon swim below the surface of

			 the Missouri River, while once-endangered species like the bald eagle, a symbol

			 of significance to Native Americans and other people in the United States, have

			 made a recovery along the Missouri River;

				(9)in addition to being the home of the rich

			 and ancient cultures of Indian tribes, the Missouri Valley was part of the

			 expedition commanded by Meriwether Lewis and William Clark, commonly known as

			 The Corps of Discovery, which was one of the most remarkable and

			 productive scientific and military exploring expeditions in the history of the

			 United States;

				(10)President Thomas Jefferson gave Lewis and

			 Clark the mission to . . . explore the Missouri River and such principal

			 stream of it, as, by its course and communication with the waters of the

			 Pacific ocean, whether the Columbia, Oregon, Colorado or any other river may

			 offer the most direct and practicable water communication across this continent

			 for the purposes of commerce …;

				(11)the Lewis and Clark expedition, in response

			 to the directive of President Jefferson, greatly advanced our geographical

			 knowledge of the continent and prepared the way for the extension of the

			 American fur trade with Indian tribes throughout the area;

				(12)while Lewis and Clark and their companions

			 began the historic journey to explore the uncharted wilderness west of the

			 Mississippi River on May 14, 1804, the expedition spent the first winter at

			 Fort Mandan, North Dakota;

				(13)the Lewis and Clark expedition

			 significantly enhanced amicable relations between the United States and the

			 autonomous Indian tribes;

				(14)the friendship and respect fostered between

			 the Indian tribes and the Lewis and Clark expedition represents the best of

			 diplomacy and relationships between divergent nations and cultures;

				(15)with the commemoration of the 200th

			 anniversary of the Lewis and Clark expedition, the preservation of properties

			 nationally significant in the history of westward expansion is an important

			 goal for the future education of the people of the United States;

				(16)the cultural heritage of the Missouri River

			 area in the State of North Dakota includes the social history and living

			 cultural traditions of several generations;

				(17)the Department of the Interior is

			 responsible for protecting and interpreting the cultural and historic resources

			 of the United States;

				(18)there are enough significant examples of

			 cultural and historic resources within the State of North Dakota to merit the

			 involvement of the Federal Government in developing programs and projects in

			 cooperation with the Northern Plains Heritage Foundation, the State, and other

			 local and governmental entities to adequately conserve, protect, and interpret

			 the heritage of the area for the educational and recreational benefit of

			 present and future generations, while providing opportunities for education and

			 revitalization;

				(19)a western expansion, native cultures

			 heritage area centered in western North Dakota is a suitable and feasible

			 management option to—

					(A)increase collaboration;

					(B)promote heritage tourism; and

					(C)build on the established partnerships among

			 historic preservation organizations in the State of North Dakota;

					(20)a congressionally established heritage area

			 and the support of the National Park Service and other Federal agencies is

			 critical to the preservation of the historic resources in western North

			 Dakota;

				(21)the Northern Plains Heritage Foundation

			 would be an appropriate management entity to oversee the development of the

			 Northern Plains National Heritage Area;

				(22)the State, local governments, and private

			 sector interests—

					(A)have embraced the heritage area concept;

			 and

					(B)desire to enter into a partnership with the

			 Federal Government to preserve, protect, and develop the Heritage Area for

			 public benefit; and

					(23)the Heritage Area would complement and

			 enhance the Lewis and Clark-related resources within the National Park Service,

			 especially the Knife River Indian Villages National Historical Site.

				(b)PurposeThe purpose of this Act is to establish the

			 Heritage Area—

				(1)to encourage and facilitate collaboration

			 among the facilities, sites, organizations, governmental entities, and

			 educational institutions within the Heritage Area to—

					(A)promote heritage tourism; and

					(B)develop educational and cultural programs

			 for the public;

					(2)to preserve and interpret for the

			 educational and inspirational benefit of present and future generations the

			 unique and significant contributions to the heritage of the United States of

			 certain historic and cultural land, structures, facilities, and sites within

			 the Heritage Area;

				(3)to encourage within the Heritage Area a

			 broad range of economic opportunities enhancing the quality of life for present

			 and future generations;

				(4)to provide a management framework to assist

			 the State, political subdivisions of the State, other areas, and private

			 organizations in—

					(A)preparing and implementing an integrated

			 management plan to conserve the Heritage Area; and

					(B)developing policies and programs that will

			 preserve, enhance, and interpret the cultural, historical, natural, recreation,

			 and scenic resources of the Heritage Area; and

					(5)to authorize the Secretary to provide

			 financial and technical assistance to the State, political subdivisions of the

			 State, and private organizations in preparing and implementing the management

			 plan.

				3.DefinitionsIn this Act:

			(1)BoardThe term Board means the Board

			 of Directors of the Northern Plains Heritage Foundation.

			(2)Financial

			 assistanceThe term

			 financial assistance means amounts appropriated by Congress and

			 made available to the management entity for the purpose of preparing and

			 implementing the management plan.

			(3)Heritage

			 areaThe term Heritage

			 Area means the Northern Plains National Heritage Area established by

			 section 4(a).

			(4)Management

			 entityThe term

			 management entity means the management entity for the Heritage

			 Area designated by section 4(d).

			(5)Management

			 planThe term

			 management plan means the management plan for the Heritage Area

			 developed under section 6.

			(6)PartnerThe term partner means a

			 Federal, State, or local governmental entity, organization, private industry,

			 educational institution, or individual involved in promoting the conservation

			 and preservation of the cultural and natural resources of the Heritage

			 Area.

			(7)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			(8)StateThe term State means the

			 State of North Dakota.

			(9)Technical

			 assistanceThe term

			 technical assistance means any guidance, advice, help, or aid,

			 other than financial assistance, provided by the Secretary.

			4.Northern plains

			 national heritage area

			(a)EstablishmentThere is established in the State the

			 Northern Plains National Heritage Area.

			(b)BoundariesThe Heritage Area shall consist of—

				(1)a core area consisting of resources in

			 Burleigh, Morton, Oliver, Mercer, and McLean Counties in North Dakota;

			 and

				(2)any sites, buildings, and districts within

			 the core area recommended for inclusion in the Heritage Area by the management

			 plan.

				(c)MapA map of the Heritage Area shall be—

				(1)included in the management plan; and

				(2)on file in the appropriate offices of the

			 National Park Service.

				(d)Management

			 entityThe management entity

			 for the Heritage Area shall be the Northern Plains Heritage Foundation, a

			 nonprofit corporation established under the laws of the State.

			5.Authorities and duties

			 of the management entity

			(a)AuthoritiesFor purposes of implementing the management

			 plan, the management entity may use amounts made available under this Act

			 to—

				(1)make grants to, and enter into cooperative

			 agreements with, the State, political subdivisions of the State, private

			 organizations, or any person;

				(2)hire and compensate staff; and

				(3)contract for goods and services.

				(b)DutiesThe management entity shall—

				(1)in accordance with section 6, develop and

			 submit to the Secretary for approval the proposed management plan;

				(2)give priority to implementing actions

			 covered by the management plan, including assisting units of government and

			 nonprofit organizations in preserving resources within the Heritage

			 Area;

				(3)in developing and implementing the

			 management plan, consider the interests of diverse governmental, business, and

			 nonprofit groups within the Heritage Area;

				(4)maintain a collaboration among the partners

			 to—

					(A)promote heritage tourism; and

					(B)assist partners in developing educational

			 and cultural programs for the public;

					(5)encourage economic viability in the

			 Heritage Area that is consistent with the goals of the management plan;

				(6)assist units of government and nonprofit

			 organizations in—

					(A)establishing and maintaining interpretive

			 exhibits in the Heritage Area;

					(B)developing recreational resources in the

			 Heritage Area;

					(C)increasing public awareness of and

			 appreciation for the historical, natural, and architectural resources and sites

			 in the Heritage Area; and

					(D)restoring historic buildings that relate to

			 the purposes of the Heritage Area;

					(7)conduct public meetings at least quarterly

			 regarding the implementation of the management plan;

				(8)submit to the Secretary substantial

			 amendments to the management plan for approval; and

				(9)for any year in which Federal funds have

			 been received under this Act—

					(A)submit an annual report to the Secretary

			 that describes the accomplishments, expenses, and income of the management

			 entity;

					(B)make available to the Secretary for audit

			 all records relating to the expenditure of the funds and any matching funds;

			 and

					(C)require, with respect to all agreements

			 authorizing expenditure of Federal funds by other organizations, that the

			 organizations receiving the funds make available to the Secretary for audit all

			 records concerning the expenditure of the funds.

					(c)Use of Federal

			 funds

				(1)In

			 generalThe management entity

			 shall not use Federal funds made available to the management entity under this

			 Act to acquire real property or an interest in real property.

				(2)Other

			 sourcesNothing in this Act

			 precludes the management entity from using Federal funds from other sources for

			 authorized purposes.

				6.Management

			 plan

			(a)In

			 generalNot later than 3

			 years after the date of enactment of this Act, the management entity shall

			 submit to the Secretary for approval a proposed management plan for the

			 Heritage Area.

			(b)RequirementsThe management plan shall—

				(1)incorporate an integrated and cooperative

			 approach for the protection, enhancement, and interpretation of the natural,

			 cultural, historic, scenic, and recreational resources of the Heritage

			 Area;

				(2)take into consideration State and local

			 plans;

				(3)involve residents, public agencies, and

			 private organizations in the Heritage Area; and

				(4)include—

					(A)an inventory of—

						(i)the resources located the in core area

			 described in section 4(b)(1); and

						(ii)any other property in the core area

			 that—

							(I)is related to the themes of the Heritage

			 Area; and

							(II)should be preserved, restored, managed, or

			 maintained because of the significance of the property;

							(B)an assessment of cultural landscapes within

			 the Heritage Area;

					(C)provisions for the protection,

			 interpretation, and enjoyment of the resources of the Heritage Area consistent

			 with the purposes of this Act;

					(D)an interpretation plan for the Heritage

			 Area;

					(E)a program for the implementation of the

			 management plan by the management entity that includes a description of—

						(i)actions to facilitate ongoing collaboration

			 among the partners to—

							(I)promote heritage tourism; and

							(II)develop educational and cultural programs

			 for the public;

							(ii)actions to assist partners with planning

			 for restoration and construction; and

						(iii)specific commitments of the partners for

			 the first 5 years of operation;

						(F)the identification of sources of funding

			 for implementing the management plan; and

					(G)a description and evaluation of the

			 management entity, including the membership and organizational structure of the

			 management entity.

					(c)DeadlineIf a proposed management plan is not

			 submitted to the Secretary by the date that is 3 years after the date of the

			 enactment of this Act, the management entity shall be ineligible to receive

			 additional funding under this Act until the date on which the Secretary

			 receives the proposed management plan.

			(d)Approval or

			 disapproval of management plan

				(1)In

			 generalNot later than 90

			 days after the date of receipt of the management plan under subsection (a), the

			 Secretary, in consultation with the State, shall approve or disapprove the

			 management plan.

				(2)Action

			 following disapprovalIf the

			 Secretary disapproves the management plan under paragraph (1), the Secretary

			 shall—

					(A)advise the management entity in writing of

			 the reasons for the disapproval;

					(B)make recommendations for revisions to the

			 management plan; and

					(C)not later than 90 days after the receipt of

			 any proposed revision of the management plan from the management entity,

			 approve or disapprove the proposed revision.

					(e)Amendments

				(1)In

			 generalThe Secretary shall

			 approve or disapprove each amendment to the management plan that the Secretary

			 determines may make a substantial change to the management plan.

				(2)Use of

			 fundsFunds made available

			 under this Act shall not be expended by the management entity to implement an

			 amendment described in paragraph (1) until the Secretary approves the

			 amendment.

				7.Technical and

			 financial assistance; other Federal agencies

			(a)Technical and

			 financial assistance

				(1)In

			 generalOn request of the

			 management entity, the Secretary may provide technical assistance, on a

			 reimbursable or nonreimbursable basis, and financial assistance, to the

			 Heritage Area for the development and implementation of the management

			 plan.

				(2)Priority for

			 assistanceIn providing

			 assistance under paragraph (1), the Secretary shall give priority to actions

			 that assist in—

					(A)conserving the significant cultural,

			 historic, natural, and scenic resources of the Heritage Area; and

					(B)providing educational, interpretive, and

			 recreational opportunities consistent with the purposes of the Heritage

			 Area.

					(3)Cooperative

			 agreementsThe Secretary may

			 enter into cooperative agreements with the management entity and other public

			 or private entities to provide assistance under paragraph (1).

				(b)Other Federal

			 agenciesAny Federal agency

			 conducting or supporting an activity that directly affects the Heritage Area

			 shall—

				(1)consult with the Secretary and the

			 management entity regarding the activity;

				(2)(A)cooperate with the Secretary and the

			 management entity in carrying out the duties of the Federal agency under this

			 Act; and

					(B)to

			 the maximum extent practicable, coordinate the activity with the carrying out

			 of those duties; and

					(3)to the maximum extent practicable, conduct

			 the activity in a manner that the management entity determines will not have an

			 adverse effect on the Heritage Area.

				8.Requirements for

			 inclusion of private property

			(a)Notification

			 and consent of property owners requiredNo privately owned property shall be

			 preserved, conserved, or promoted by the management plan for the Heritage Area

			 until—

				(1)the management entity notifies the owner of

			 the private property in writing; and

				(2)the owner of the private property provides

			 to the management entity written consent for the preservation, conservation, or

			 promotion.

				(b)Landowner

			 withdrawalPrivate property

			 included within the boundary of the Heritage Area shall immediately be

			 withdrawn from the Heritage Area if the owner of the property submits a written

			 request to the management entity.

			9.Private property

			 protection

			(a)Access to

			 private propertyNothing in

			 this Act—

				(1)requires any private property owner to

			 allow public access (including Federal, State, or local government access) to

			 the private property; or

				(2)modifies any provision of Federal, State,

			 or local law with regard to public access to or use of private property.

				(b)LiabilityDesignation of the Heritage Area shall not

			 impose any liability on, or to have any effect on any liability under any other

			 law of, any private property owner with respect to any persons injured on the

			 private property.

			(c)Recognition of

			 authority To control land useNothing in this Act modifies the authority

			 of the Federal Government or State or local governments to regulate land

			 use.

			(d)Participation

			 of private property owners in heritage areaNothing in this Act requires the owner of

			 any private property located within the boundaries of the Heritage Area to

			 participate in or be associated with the Heritage Area.

			(e)Effect of

			 establishment

				(1)In

			 generalThe boundaries

			 designated for the Heritage Area represent the area within which Federal funds

			 made available to carry out this Act may be expended.

				(2)Regulatory

			 authorityThe establishment

			 of the Heritage Area and the boundaries of the Heritage Area do not provide any

			 regulatory authority that would not otherwise exist to govern land use within

			 the Heritage Area or the viewshed of the Heritage Area by the Secretary, the

			 National Park Service, or the management entity.

				10.Authorization of

			 appropriations

			(a)In

			 generalThere is authorized

			 to be appropriated to carry out this Act $10,000,000, of which not more than

			 $1,000,000 may be appropriated for any fiscal year.

			(b)Cost-Sharing

			 requirementThe Federal share

			 of the cost of any activity carried out using any assistance made available

			 under this Act shall be not more than 50 percent.

			11.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance under this Act terminates on the date that is

			 15 years after the date on which funds are first made available to carry out

			 this Act.

		

